                                          
                                                             

 

Exhibit 10.3

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S.
PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THIS SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

Issue Date: November 2, 2005

Conversion Price (subject to adjustment herein):

$0.84

 

 

U.S. $150,000

5% CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, LOGICOM INC. (the “Company”) promises to pay to LA HOUGUE
FINANCIAL MANAGEMENT SERVICES LIMITED or its registered assigns (the “Holder”),
the principal sum of One Hundred Fifty Thousand Dollars ($150,000) in lawful
currency of the United States (the “Principal Amount”) on January 31, 2006 or
such earlier date as the Debenture may be permitted to be repaid as provided
hereunder (the “Maturity Date”), and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Debenture at
the rate of 5% per annum, payable on the earlier of (i) the Conversion Date (as
hereafter defined) and (ii) the Maturity Date (except that, if any such date is
not a Business Day, then such payment shall be due on the next succeeding
Business Day) in cash. Interest shall be calculated on the basis of a 360-day
year and shall accrue daily commencing on the Issue Date until payment in full
of the Principal Amount, together with all accrued and unpaid interest and other
amounts which may become due hereunder, has been made. Interest shall cease to
accrue with respect to any part of the Principal Amount converted, provided that
the Company in fact delivers the Underlying Units (as hereinafter defined)
within the time period required by Section 3.3. Interest hereunder will be paid
to the Person in whose

 

1

 


--------------------------------------------------------------------------------



 

 

name this Debenture is registered on the records of the Company regarding
registration and transfers of Debentures. All overdue accrued and unpaid
interest to be paid hereunder shall entail a late fee at the rate of 18% per
annum (or such lower maximum amount of interest permitted to be charged under
applicable law) (“Late Fee”) which will accrue daily, from the date such
interest is due hereunder through and including the date of payment. The Company
may prepay any portion of the principal amount of this Debenture without the
prior written consent of the Holder.

This Debenture is subject to the following additional provisions:

1.

SUBSCRIPTION AGREEMENT.

1.1

This Debenture has been issued pursuant to a subscription agreement between the
Company and the Holder dated November 2, 2005 (the “Subscription Agreement”)
pursuant to which the Holder purchased this Debenture, and this Debenture is
subject in all respects to the terms of the Subscription Agreement, including
the registration rights set forth therein, and incorporates the terms of the
Subscription Agreement to the extent that they do not conflict with the terms of
this Debenture. This Debenture may be transferred or exchanged only in
compliance with the Subscription Agreement and applicable securities laws and
regulations.

2.

EVENTS OF DEFAULT.

2.1

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(a)

any default in the payment of (A) the Principal Amount, or (B) interest
(including Late Fees) on, or liquidated damages in respect of, this Debenture,
in each case free of any claim of subordination, as and when the same shall
become due and payable (whether on a Conversion Date or the Maturity Date or by
acceleration or otherwise) which default, solely in the case of an interest
payment or other default under item (B) above, is not cured within 3 Trading
Days (as defined in Section 5.1(l), below);

 

(b)

the Company shall fail to observe or perform any other covenant or agreement
contained in this Debenture or the Subscription Agreement [other than a breach
by the Company of its obligations to deliver Underlying Units to the Holder upon
conversion which breach is addressed in Section 2.1(g) below] which failure is
not cured, if possible to cure, within 10 calendar days after notice of such
default is sent by the Holder to the Company;

 

(c)

a default or event of default (subject to any grace or cure period provided for
in the applicable agreement, document or instrument) shall occur under any
material agreement, lease, document or instrument to which the Company or any
Subsidiary is bound other than this Debenture or the Subscription Agreement;

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

(d)

the Company or any of its subsidiaries (each a “Subsidiary”) shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing;

 

(e)

the Common Stock shall not be eligible for quotation on or quoted for trading on
its principal trading market and shall not again be eligible for and quoted or
listed for trading thereon within five Trading Days;

 

(f)

the Company shall be a party to any Change of Control Transaction (as
hereinafter defined), shall agree to sell or dispose of all or in excess of 33%
of its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction) or shall redeem or repurchase more
than a de minimis number of its outstanding shares of Common Stock or other
equity securities of the Company except as may be contemplated in the Share
Exchange Agreement (as hereinafter defined);

 

(g)

the Company shall fail for any reason to deliver certificates to the Holder
prior to the fifth Trading Day after a Conversion Date pursuant to and in
accordance with Section 3.3 or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with any request for conversion of this Debenture in accordance with the
terms hereof; or

2.2

If any Event of Default occurs, the full Principal Amount, together with
interest and other amounts owing in respect thereof to the date of acceleration
shall become, at the Holder’s election, immediately due and payable in cash.
Commencing 5 days after the occurrence of any Event of Default that results in
the eventual acceleration of this Debenture, the interest rate on this Debenture
shall accrue at the rate of 18% per annum, or such lower maximum amount of
interest permitted to be charged under applicable law. Upon

 

 

3

 


--------------------------------------------------------------------------------



 

 

payment of the full Principal Amount, together with interest and other amounts
owing in respect thereof, in accordance herewith, this Debenture shall promptly
be surrendered to or as directed by the Company. The Holder need not provide and
the Company hereby waives any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Debenture holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

3.

CONVERSION.

3.1

At any time after the Issue Date until this Debenture is no longer outstanding,
this Debenture shall be converted into Underlying Units either (A)
automatically, without notice or election, immediately prior to the effective
time of the closing of the transactions contemplated in the Share Exchange
Agreement or (B) at the option of the Holder, in whole or in part at any time
and from time to time. The Holder shall effect conversions by delivering to the
Company the form of Notice of Conversion attached hereto as Annex A (a “Notice
of Conversion”), specifying therein the principal amount to be converted and the
date on which such conversion is to be effected (a “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion is provided hereunder. To
effect conversions hereunder, the Holder shall not be required to physically
surrender the Debenture to the Company unless the entire principal amount of
this Debenture plus all accrued and unpaid interest thereon has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount converted and the date of such conversions. The Company
shall deliver any objection to any Notice of Conversion within three business
days of receipt of such notice. The Holder, by acceptance of this Debenture,
acknowledges and agrees that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof.

3.2

The number of Underlying Units issuable upon a conversion shall be determined by
the quotient obtained by dividing (x) the outstanding principal amount of this
Debenture to be converted by (y) the Conversion Price.

3.3

Not later than five Trading Days after any Conversion Date, the Company will
deliver to the Holder (i) a certificate or certificates representing the Common
Shares and the Warrants comprising the Underlying Units which shall be free of
restrictive legends and trading restrictions (other than those required by the
Subscription Agreement) representing the number of shares of Common Stock being
acquired upon the conversion of Debentures, and (ii) a check in the amount of
accrued and unpaid interest.

 

 

4

 


--------------------------------------------------------------------------------



 

 

3.4

If the Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 3.3 by the fifth Trading Day after the
Conversion Date, the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1,000 of principal amount being
converted, $5 per Trading Day for each Trading Day after such third Trading Day
until such certificates are delivered. The Company’s obligations to issue and
deliver the Underlying Units upon conversion of this Debenture in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of such Underlying Units; provided,
however, such delivery shall not operate as a waiver by the Company of any such
action the Company may have against the Holder. Nothing herein shall limit a
Holder’s right to pursue actual damages or declare an Event of Default pursuant
to Section 2 herein for the Company’s failure to deliver Underlying Units within
the period specified herein and such Holder shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief. The exercise of any
such rights shall not prohibit the Holders from seeking to enforce damages
pursuant to any other Section hereof or under applicable law.

3.5

The conversion price in effect on any Conversion Date shall be equal to $0.84
(subject to adjustment herein).

3.6

If the Company, at any time while this Debenture is outstanding: (A) shall pay a
stock dividend or otherwise make a distribution or distributions in shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (excluding, however, any share dividend to be declared by
the Company as contemplated in the Share Exchange Agreement, for which there
shall be no adjustment), (B) subdivide outstanding shares of Common Stock into a
larger number of shares, (C) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

3.7

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of the Debentures, each as herein provided, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder, not less than

 

 

5

 


--------------------------------------------------------------------------------



 

 

such number of shares of the Common Stock as shall (subject to any additional
requirements of the Company as to reservation of such shares set forth in the
Subscription Agreement) be issuable upon the conversion of the outstanding
principal amount of the Debentures and the exercise of any Warrants issued upon
a Conversion. The Company covenants that all shares of Common Stock that shall
be so issuable shall, upon issue, be duly and validly authorized, issued and
fully paid and nonassessable.

3.8

Upon a conversion hereunder the Company shall not be required to issue stock
certificates representing fractions of shares of the Common Stock, and the
Holder shall be entitled to receive, in lieu of the final fraction of a share,
one whole share of Common Stock.

4.

NOTICES

4.1

Any and all notices or other communications or deliveries to be provided by the
Holders hereunder, including, without limitation, any Notice of Conversion,
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth above, facsimile number (604) 683-1350, Attn: President or such other
address or facsimile number as the Company may specify for such purposes by
notice to the Holder delivered in accordance with this Section. Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of such Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:30 p.m. (Pacific Standard Time), (ii) the date after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (Pacific
Standard Time) on any date and earlier than 11:59 p.m. (Pacific Standard Time)
on such date, (iii) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.

5.

DEFINITIONS.

5.1

For the purposes hereof, in addition to the terms defined elsewhere in this
Debenture: (i) capitalized terms not otherwise defined herein have the meanings
given to such terms in the Subscription Agreement, and (ii) the following terms
shall have the following meanings:

 

(a)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or Canada or a day on which banking
institutions in the State of Nevada or the Province of British Columbia are
authorized or required by law or other government action to close.

 

 

6

 


--------------------------------------------------------------------------------



 

 

 

(b)

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company, or (ii) a replacement at one time or within a
three year period of more than one-half of the members of the Company's board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (iii) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(ii). Notwithstanding the foregoing, the transactions contemplated in the Share
Exchange Agreement shall not constitute a Change of Control as contemplated
herein.

 

(c)

“Commission” means the Securities and Exchange Commission.

 

(d)

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

 

(e)

“Conversion Date” shall have the meaning set forth in Section 3.1 hereof.

 

(f)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(g)

“Issue Date” shall have the meaning shown on the first page of this Debenture.

 

(h)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

(i)

“Subscription Agreement” means the Securities Subscription Agreement, dated as
of November 2, 2005, to which the Company and the Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

(j)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

(k)

“Share Exchange Agreement” means the share exchange agreement dated November 2,
2005, between the Company, Skin Shoes, Inc. and all of the stockholders of Skin
Shoes, Inc. whereby the Company proposes to acquire all of the issued and
outstanding securities of Skin Shoes, Inc.

 

(l)

“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,

 

 

7

 


--------------------------------------------------------------------------------



 

 

provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.

 

(m)

“Underlying Unit” means a unit consisting of one Common Share and one-half of
one Warrant.

 

(n)

“Warrant” means a share purchase warrant entitling the holder to purchase one
Common Share for a purchase price of $1.00 for a period of 36 months from the
date of issue of the Warrant.

6.

MISCELLANEOUS.

Except as expressly provided herein, no provision of this Debenture shall alter
or impair the obligation of the Company, which is absolute and unconditional, to
pay the Principal Amount and interest and Late Fees (if any) on, this Debenture
at the time, place, and rate, in United States currency, as herein prescribed.
This Debenture is a direct debt obligation of the Company. As long as this
Debenture is outstanding, the Company shall not and shall cause it Subsidiaries
not to, without the consent of the Holder, (a) amend its certificate of
incorporation, bylaws or other charter documents so as to adversely affect any
rights of the Holder; (b) repay, repurchase or offer to repay, repurchase or
otherwise acquire more than a de minimis number of shares of its Common Stock or
other equity securities other than as to the Underlying Units; or (c) enter into
any agreement with respect to any of the foregoing.

7.

REPLACEMENT OF DEBENTURE IF LOST OR DESTROYED.

If this Debenture shall be mutilated, lost, stolen or destroyed, the Company
shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

8.

OTHER INDEBTEDNESS

So long as any portion of this Debenture is outstanding, the Company will not
and will not permit any Subsidiary or other affiliate to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness or liens of any kind, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom that is senior to, or pari passu with, in any respect, the
Company’s obligations under this Debenture without the prior consent of the
Holder.

9.

GOVERNING LAW.

All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof.

 

 

8

 


--------------------------------------------------------------------------------



 

 

10.

WAIVERS

Any waiver by the Company or the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

11.

USURY

If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates applicable laws
governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

12.

NEXT BUSINESS DAY

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

 

LOGICOM INC.

 

By: /s/ Gary Musil

GARY MUSIL

President

 

 

 

9

 


--------------------------------------------------------------------------------



 

 

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the 5% Convertible
Debenture of Logicom Inc., a Nevada corporation (the “Company”), due on January
31, 2006, into units (each a “Unit”), with each Unit consisting of one share of
common stock, par value $0.001 per share (the “Common Stock”) and one-half of
one share purchase warrant (with each whole warrant being a “Warrant”), of the
Company according to the conditions hereof, as of the date written below. If
Units are to be issued in the name of a Person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the holder for
any conversion, except for such transfer taxes, if any. Each Warrant shall
entitle the Holder to purchase one share of Common Stock at an exercise price of
$1.00 for a period of 36 months from the date of issue.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

Conversion calculations:

Date to Effect Conversion:

Principal Amount of Debentures to be Converted:

Number of shares of Common Stock to be issued:

Number of Warrants to be issued:

Signature:

 

Name:

 

Address:

 

 



 

 

 